Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed May 17th, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 5, Par. 3, filed May 17th, 2022, with respect to the rejection of claims 1-7 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bellman (US 2014/0376094). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellman (US 2014/0376094).
Regarding claim 1, Bellman discloses an optical plastic product (Fig. 9) comprising: 
a plastic base ([0052], “Common substrates that include scratch-resistant materials are glass and plastic substrates”), and 
an optical multilayer film (230) disposed on one or both surfaces of the plastic base, directly or via an intermediate film (as shown in Fig. 9, the multilayer film is disposed on the base), 
wherein the optical multilayer film includes 8 or more alternating layers of a tensile-stress high-refractive-index layer having tensile stress as internal stress and made of a high refractive index material, and a low refractive index layer made of a low refractive index material ([0141], “The optical interference layer 230 included four sets of sub-layers 231A, 231B”, as shown in Table 9, the multilayer film includes 8 layers of high refractive and low refractive index layers alternating), 
wherein the tensile-stress high-refractive-index layer of the optical multilayer film is disposed with a physical film thickness of not greater than 7.5 nm (Table 9, the first layer high-refractive index layer is 7.05 nm), in a first layer as counted from the plastic base side (as shown in Table 9), 
wherein a total film thickness of the optical multilayer film is not less than 561.66 nm (examiner interprets the optical multilayer film to include the scratch-resistant layer of Table 9, bringing the total film thickness to 2240.54 nm), and 
wherein the plastic base or the intermediate film adjacent the first layer of the optical multilayer film has compressive stress as an internal stress ([0089], “utilizing a mismatch of the coefficient of thermal expansion between portions of the substrate to create compressive stress and central tension regions, may be utilized to form strengthened substrates”).
Regarding claim 2, Bellman further discloses wherein in the optical multilayer film, a high refractive index layer made of a high refractive index material and the low refractive index layer are disposed alternately ([0141], “The optical interference layer 230 included four sets of sub-layers 231A, 231B”, as shown in Table 9, the multilayer film includes 8 layers of high refractive and low refractive index layers alternating).
Regarding claim 4, Bellman further discloses wherein a total physical film thickness of the optical multilayer film is not less than 200 nm (examiner interprets the optical multilayer film to include the scratch-resistant layer of Table 9, bringing the total film thickness to 2240.54 nm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bellman (US 2014/0376094) in view of Miyamoto (US 2018/0067339).
Regarding claim 3, Bellman discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the tensile-stress high-refractive-index layer is a ZrO2 layer.
However Miyamoto, in the same field of endeavor, teaches wherein the tensile- stress high-refractive-index layer is a ZrO2 layer ([0097], “high refractive index layers made of zirconium dioxide (ZrO.sub.2) with a refractive index of 2.00”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical plastic product of Bellman with the wherein the tensile-stress high-refractive-index layer is a ZrO2 layer as taught by Miyamoto, for the purpose of improving the anti-reflection performance. 
Regarding claim 5, Bellman discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the intermediate film is a hard coating film.
However Miyamoto, in the same field of endeavor, teaches wherein the intermediate film is a hard coating film ([0111], “The manufacturing method of this embodiment involves … (the primer layer 5 and the hard coating layer 6) on each of the front and back surfaces of the plastic base”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical plastic product of Bellman with the wherein the intermediate film is a hard coating film as taught by Miyamoto, for the purpose of protecting the plastic lens ([0058]). 
Regarding claim 6, Bellman discloses as is set forth in claim 1 rejection above but does not specifically disclose a plastic spectacle lens using the optical plastic product. 
However Miyamoto, in the same field of endeavor, teaches a plastic spectacle lens using the optical plastic product ([0002], “spectacle lens having multilayer films separately on opposite surfaces of a plastic lens”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical plastic product of Bellman with the plastic spectacle lens using the optical plastic product as taught by Miyamoto, for the purpose of providing a spectacle lens with good anti-reflection. 
Regarding claim 7, Bellman in view of Miyamoto teaches as is set forth in claim 6 rejection above but does not specifically disclose spectacles using the plastic spectacle lens. 
However Miyamoto, in the same field of endeavor, teaches spectacles using the plastic spectacle lens ([0002], “spectacle lens having multilayer films separately on opposite surfaces of a plastic lens”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical plastic product of Bellman in view of Miyamoto with the spectacles using the plastic spectacle lens as taught by Miyamoto, for the purpose of providing a spectacle lens with good anti-reflection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        31 May 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872